Title: To Thomas Jefferson from the Virginia Delegates in Congress, 27 February 1781
From: Virginia Delegates
To: Jefferson, Thomas



Sr.
Phila: 27. Febry 1781

We have nothing new to communicate but what is contained in the inclosed paper except that a considerable Reinforcement from the Continental Army under the Command of the Marqs. la Fayette is on its march to join the Southern Army. This Force added to that now under Genl. Greene will we expect enable him to oppose Ld. Cornwallis or subdue the Traiter Arnold, to whichever object circumstances may direct his attention. Hays the Printer informs us it will be some days yet before he shall be ready to set out for Virga., that it will require he expects three Waggons to transport the printing materials, and some money advanced the Waggoners before they depart—we shall give him what assistance we can to hasten him away. Colo. Harrison desires his Compliments and says he would have written but as he leaves this City Tomorrow expects to be in Richmond as soon as the post. We are respectfully yr. Excely.’s obed Servts

Jos: Jones Theok. Bland jr


Thursday is fixed for the Maryland Delegates to subscribe the Articles of Confederation.

